DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-20 are currently pending.
Claims 15-20 are withdrawn from consideration.
Claims 1-5 and 7-14 are currently rejected. 
The current office action is a second non-final office action in response to the claims filed 09/15/2021.

Response to Arguments
Applicant remarks on pages 8-9 of Applicant’s remarks field 09/15/2021 that Geoffrion and Huelman fail to teach one or more tissue tags connected to the expandable rounded members, wherein each of the one or more tissue tags is magnetized or comprises a magnet.
Applicant’s arguments have been fully considered and found persuasive, however, new grounds of rejections are presented in view of newly found prior art, US 6173715, which teaches an anatomical marker 100 of fig. 1 for indicating a selected location of interest within a patient (see abstract and col. 5 lines 1-12) including b. one or more tissue tags (see magnet 110 of fig. 1 and col. 2, lines 37-45 for the magnet 110) connected to the expandable rounded members (see envelope 120 of fig. 1 and col. 3 lines 1-17 which indicates that the magnet is enclosed in the non-biodegradable envelope 120), each of the one or more tissue tags being magnetized or comprising a magnet (see magnet 110 of fig. 1 and col. 2, lines 37-45 which discloses magnet 110). 

The alternate rejection of claims 1 and 6 based on Huelman in view of Geoffrion have been withdrawn. 
Therefore the claims stand rejected.


Objections Withdrawn
The objections to the claim 6 has been withdrawn pursuant of applicant's amendments filed on 09/15/2021. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 09/15/2021, rejections made to claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is: means for removing power supplied to the tip in claim 10.
Because this claim limitation ise being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim5 is objected to because of the following informalities:
.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “the expandable rounded members expand to move into contact with a lumen in an organ”. The recitation actively claims the human body and therefore is not patent are configured to expand to move into contact with a lumen in an organ--
Claim 2 recites “wherein the lumen in the organ is a natural orifice and entry of the one or more markers is through the natural orifice”. The recitation actively claims the human body and therefore is not patent eligible.
Claim 5 recites “one or more solid markers that are deployed into the lumen”. The recitation actively claims the human body and therefore is not patent eligible. The limitation may be amended to recite -- one or more solid markers that are configured to be deployed into the lumen --
Claim 8 recites “the one or more device tags are moved towards the target tissue”. The recitation actively claims the human body and therefore is not patent eligible. The limitation may be amended to recite -- the one or more device tags are configured to be moved towards the target tissue--
Claim 13 recites “wherein the one or more tissue tags and the one or more markers are inserted into a same lumen”. The recitation actively claims the human body and therefore is not patent eligible. The limitation may be amended to recite --wherein the one or more tissue tags and the one or more markers are configured to be inserted into a same lumen--.
Claims 3-4, 7, and 9 are rejected based on their respective dependencies on claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrion, et al., US 6338709, hereafter referred to as “Geoffrion”, in view of Huelman, et al, US 20160220314, hereafter referred to as “Huelman”, and Sinanan, et al., US 6173715, hereafter referred to as “Sinanan”.

Regarding claim 1, Geoffrion teaches a surgical system (see fig. 15) comprising: 
comprising;
one or more tissue effecting elements (radiation catheter 1020) including a tip (see fig. 15 for the end of the radiation catheter 1020); 
sheath 1050 of fig. 15) comprising:
a. one or more markers (see braids 1000 and 1010 of fig. 15), some or all of which are expandable rounded members that are expandable from a stored state to an expanded state (see self-expandable oblong shaped braids in fig. 15) and when in the expanded state each of the expandable rounded members expand to move into contact with a lumen in an organ (see fig. 15 which clearly shows the braids in contact with a lumen and col. 15, lines 61-67 for the self-expanding mechanism of the braids which expand to fill the lumen of a vessel); and 
wherein the expandable rounded members are configured to be located within and deployed from the insertion mechanism into the lumen in the organ at a predetermined location relative to the target tissue (col. 15, lines 61-67 indicates that the self-expanding oblong braids may fit within the sheath 1050 before and after they are deployed and col. 15, lines 51-56 indicate that the deployment occurs at a stenosis site).
Geoffrion does not teach one or more device tags having a spatial relationship and magnetic orientation with the tip of the one or more tissue effecting elements.
However, Huelman teaches a surgical guidance system (see paragraph 31), including hollow disc-shaped magnets 76 of fig. 8 of an implantable device 20 of fig. 8, for guiding a surgical instrument 22 to the region of interest (see paragraph 32) including one or more device tags (proximity sensor 24 of fig. 11) having a spatial relationship and magnetic orientation with the tip of the one or more tissue effecting elements (see paragraph 60 for the placement of the proximity sensor 24 at the distal end of the surgical instrument 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s radiation catheter with Huelman proximity sensor to improve a more accurate guiding of the radiation catheter to the site of interest without causing any injury to healthy tissue (see paragraph 12 of Huelman).

However, Sinanan teaches an anatomical marker 100 of fig. 1 for indicating a selected location of interest within a patient (see abstract and col. 5 lines 1-12) including b. one or more tissue tags (see magnet 110 of fig. 1 and col. 2, lines 37-45 for the magnet 110) connected to the expandable rounded members (see envelope 120 of fig. 1 and col. 3 lines 1-17 which indicates that the magnet is enclosed in the non-biodegradable envelope 120), each of the one or more tissue tags being magnetized or comprising a magnet (see magnet 110 of fig. 1 and col. 2, lines 37-45 which discloses magnet 110);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s proximal and distal braids 1010 and 1000, respectively, as modified by Huelman, as Sinanan’s anatomical marker 100, which includes a magnet 110, as both Geoffrion’s braids (see fig. 15 of Geoffrion) and Sinanan’s anatomical marker 100 (see fig. 2 of Sinanan) are for marking a tissue location, as such configuration of Geoffrion’s braids by Sinanan’s anatomical marker would provide an accurate placement of the braids in the desired position (See col. 1, lines 44-49 of Sinanan).  

Regarding claim 2, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Geoffrion further teaches wherein the lumen in the organ is a natural orifice and entry of the one or more markers is through the natural orifice (See col. 5, lines 53-61 for the blood vessel through which the catheter including the braids are placed).

Regarding claim 3, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
see col. 15, lines 11-16).

Regarding claim 4, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Huelman further teaches wherein the expandable rounded members include a hollow center (see magnets 76 of fig. 8 and paragraph 46 for the description of the general configuration in fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids, as modified by Huelman and Sinanan above, with Huelman’s rigid tubular magnets with hollow centers to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 5, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Heulman further teaches wherein some of the one or more markers include one or more solid markers that are deployed into the lumen, the one or more solid markers comprising at least one of a predefined size or a predefined shape (see paragraphs 46-47 for the description of the magnets which have a rigid tubular shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids, as modified by Huelman and Sinanan above, with Huelman’s rigid tubular magnets to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 10, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
notification unit 28 (which is a touchscreen display according to paragraph 65)) indicates a proximity of the tip of the one or more tissue effecting elements to the one or more markers (see paragraph 65 for the notification based on the proximity information garnered in paragraph 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s device, as modified by Huelman and Sinanan, with Huelman’s notification unit 28 for presentation of catheter location to the user to improve safety of the procedure. See paragraph 12 of Huelman. 

Regarding claim 11, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 10 above. 
Geoffrion in view of Huelman teaches wherein the signal is an auditory, visual, haptic, or a combination thereof signal. Claim 10, from which claim 11 depends, lists limitations a-d in the alternative.  The limitations of claim 11 further limit the signal in limitation b.  In the rejection of claim 10, the Office presented evidence obviating the limitations in limitation a.  As claim 11 directs to the limitations of b in claim 10, it is necessarily rendered obvious when the alternative limitations of a are relied upon.

Regarding claim 12, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 10 above. 
Geoffrion in view of Huelman and Sinanan teaches wherein the power supplied to the tip cuts tissue, cauterizes tissue, coagulates tissue, or a combination thereof. Claim 10, from which claim 12 depends, lists limitations a-d in the alternative. The limitations of claim 12 further limit the power supplied in limitation c. In the rejection of claim 10, the Office presented evidence obviating the limitations in limitation a. As claim 12 directs to the limitations of c in claim 10, it is necessarily rendered obvious when the alternative limitations of a are relied upon. 

Regarding claim 13, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 10 above. 
Geoffrion further teaches wherein the one or more tissue tags and the one or more markers are inserted into a same lumen and surgery is performed on that lumen (see fig. 15 and col. 15, lines 61-67 for the self-expanding mechanism of the braids which expand to fill the lumen of a vessel).

Regarding claim 14, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 10 above. 
Geoffrion further teaches wherein the one or more markers are two markers that bracket a surgical site (see fig. 15) but fails to teach that the one or more device tags includes a device tag located between the two markers.
However, Huelman teaches a proximity sensor 24 attached to a distal portion of a surgical instrument 22 (see figs. 11 and 12). The recitation of “located between the two markers” is considered a statement of intended use and fails to impart further structural elements to the claim.  The device of Geoffrion in view of Huelman is considered capable of performing as claimed at least during an insertion of the surgical instrument 22 into the area between the two tags. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the proximity sensor 24 on the distal end of Geoffrion’s radiation catheter 1020, as modified by Huelman and Sinanan above, so that as depicted in fig. 15, the proximity sensor 24 resides the between the two expandable braids 1010 . 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Geoffrion in view of Huelman and Sinanan, as applied to claim 1, and further in view of Spence, et al., US 20050119735, hereafter referred to as “Spence”. 

Regarding claim 7, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Geoffrion in view of Huelman and Sinanan fail to teach wherein the device has a magnetic orientation that repels a device tag.
However, Spence teaches a system for applying fasteners to a region of interest for surgical procedure (see paragraph 26), including guide magnets provided on a distal end of catheters and using the repelling and attractive forces of the poles to guide the catheters, such as Geoffrion’s radiation catheter 1020, to a region of interest. See paragraph 26 of Spence. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids, as modified by Huelman and Sinanan to produce forces of repulsion between the magnet and the proximity sensor for accurate positioning of the catheter. See paragraph 23 of Spencer. 

Regarding claim 8, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Huelman further teaches wherein the one or more device tags (proximity sensor 24 of fig. 11) present a magnetic field of common polarity as the one or more tissue tags of the device so that the one or more device tags provide an increase in tactile resistance to the tip of the see paragraph 32 for the tactile feedback provided due to the proximity of the proximity sensor 24 to within a predetermined distance to the magnets 76 of the implantable device 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the proximity sensor 24 on the distal end of Geoffrion’s radiation catheter 1020, as modified by Huelman and Sinanan above, so that as depicted in fig. 15, the proximity sensor 24 resides the between the two expandable braids 1010 and 1000 during ablation of the stenosis site for improved safety of the procedure. See paragraph 12 of Huelman. 

Geoffrion in view of Huelman and Sinanan does not teach that the target tissue and the one or more tissue tags are displaced as the one or more device tags are moved towards the target tissue and the one or more tissue tags.
However, Spence teaches using magnets to steer catheters and apply fasteners to a region of interest for surgical procedures (see paragraph 26), including using of the magnets to trap tissue, see paragraph 122 and figs. 11A-11C. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Geoffrion’s braids, as modified by Huelman and Sinanan to produce forces of repulsion between the magnet and the proximity sensor for accurate positioning of the catheter. See paragraph 23 of Spencer. 

Regarding claim 9, Geoffrion in view of Huelman and Sinanan teaches all the limitations of claim 1 above. 
Huelman further teaches wherein the tissue effecting element is a blade or a needle (see paragraph 57).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/           Examiner, Art Unit 3793                                            



/PASCAL M BUI PHO/            Supervisory Patent Examiner, Art Unit 3793